                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES T. PICARELLA, JR.,                   :   CIVIL NO. 1:19-CV-382
                                             :
              Petitioner                     :   (Chief Judge Conner)
                                             :
       v.                                    :
                                             :
JOHN WETZEL, et al.,                         :
                                             :
              Respondents                    :

                                         ORDER

       AND NOW, this 14th day of August, 2019, upon consideration of petitioner’s

request (Doc. 22) for a certificate of appealability and motion (Doc. 23) for leave to

appeal in forma pauperis, wherein he sought leave to appeal the court order

dismissing his habeas petition as moot, and upon further consideration of the

August 1, 2019 Order of the United States Court of Appeals for the Third Circuit

(see Picarella v. Sec., Pa. Dep’t of Corr., et al., No. 19-2588 (3d Cir.)), granting

Picarella’s motion to withdraw his appeal, and dismissing the matter pursuant to

Federal Rule of Appellate Procedure 42(b), it is hereby ORDERED that the motions

(Docs. 22, 23) are DENIED as moot.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
